Mu. Justice Hutchisok,
concurring.
Yeve Carrillo brought this action in a municipal court to recover $500 as a homestead exemption. He alleged: That Keith, a mortgagee, had instituted a summary proceeding to foreclose a mortgage; that the district judge on August 25, 1930, had entered an executory order; that the clerk had issued to the marshal a writ {tm mandamiento), which manda-miento, according to plaintiff’s information and belief, had not been executed nor had any sale been made up to the time of the filing of the complaint. After a trial, the municipal judge permitted Yeve Carrillo to amend his complaint to conform to the evidence. In the amended complaint he alleged': That the clerk of the district court, on December 13, 1930, issued to the marshal a writ which was duly executed by the marshal; that said-marshal acting upon an order of execution and public sale dated January 27, 1931, and in accordance therewith held a public sale on March 16, 1931, and sold the property described in the complaint to Keith for $8,000; and that he, Yeve Carrillo, had been evicted by an order of the district court entered July 20, 1931, in a suit for injunction brought by him against Keith and Manuel Náter Girona, marshal of the district court. The municipal court then rendered judgment for plaintiff.
In the district court, appellant (now appellee), moved to strike the amended complaint on the ground among others that the amended complaint set forth new facts not con-*185tamed in the original and differed from the original in that it set forth a new canse of action; whereas the original complaint, in the opinion of appellant (now appellee) did not state any canse of action. The municipal conrt before the trial had overruled a demurrer for want of facts sufficient to constitute a cause of action.
The district judge held: That the original complaint did not state facts sufficient to constitute a cause of action because plaintiff, while occupying the premises as a homestead and prior to his eviction therefrom, had no right to recover from defendant the $500, amount of the homestead exemption; that the so called amended complaint was technically a supplemental complaint and should be so considered; and that inasmuch as plaintiff’s cause of action arose after the filing of his original complaint and did not exist at the time of the commencement of the action, there was nothing upon which to base a supplemental complaint and the original complaint was not susceptible of amendment. He then dismissed the action.
The judgment of dismissal and the opinion of the district judge wherein he disposed of the question of law above mentioned are of even date, and plaintiff had no opportunity to amend.
Section 3 of “An Act to regulate appeals from judgments of municipal courts in civil cases,” approved March 11, 1908 (Code of Civil Procedure, 1933 edition, 137) reads in part as follows:
“ . . . When the appeal is called for trial the court shall, on motion of the appellant, review and consider any preliminary orders, decisions, or rulings by which he considers himself to have been aggrieved. Such questions having been determined, the cause shall proceed to trial unless the court shall have considered that the complaint or answer is subject to demurrer, in which event the court in its discretion may permit such complaint or answer to be amended. . . ”
*186Section 4 of the Homestead Law (section 544 of the Civil Code, 1930 ed.) reads in part as follows:
“No sale shall be made, under a judgment or execution of any such farm, plantation or lot of land and dwellings thereon, when the same is claimed or occupied as a homestead, unless a greater sum than five hundred dollars is obtained therefor. In case such farm, plantation or lot of land and buildings thereon, shall be sold for more than five hundred dollars, the excess over said last mentioned sum shall be paid to the debtor, and shall be exempt from execution under a judgment or decree for the period of thirty days; ...”
This provision creates no statutory obligation on the part of the plaintiff in a foreclosure proceeding to pay, as a condition precedent to a sale of the mortgaged property, $500 or any other sum either certain or readily reducible to a certainty. Plaintiff named his action a “claim of homestead.” He alleged in his complaint that defendant was indebted to him to the amount of his homestead exemption, that is to say $500, which amount defendant had not paid in whole or in part. The prayer was for the recovery of $500 as plaintiff’s homestead right. The action was not in form and theory a suit to set aside an order for a sale of the mortgaged premises; nor was it an action for the recovery of unascertained or unliquidated damages. It was, in theory, an action of debt; but the complaint did not disclose any relationship of debtor and creditor. Hence, from the standpoint of plaintiff’s theory of the case, it failed to state facts sufficient to support the prayer for relief. If, from any other point of view plaintiff was entitled to any relief whatever, then the district court erred in holding that the complaint did not state facts sufficient to constitute a cause of action. In any event, the court erred, we think, in holding that the complaint was not susceptible of amendment and in dismissing the action without giving plaintiff an opportunity to amend.
*187A sale made in the teeth, of section 4, supra, is an absolute nullity, at least as far as the estate of homestead or the homestead exemption is concerned. See Zander v. Scott, 165 Ill. 51, 46 N. E. 2; Imhofff v. Lipe, 44 N. E. 493, 494, and cases cited. See also Kales Homestead Exemption Laws, sections 47-51, 115 and 123. An order made in a summary foreclosure proceeding authorizing and directing a sale of the mortgaged property when occupied and claimed as a homestead without providing for the payment of $500 to the owner of the estate of homestead is equally null and void. The making of such an order is an invasion of the owner’s right to be undisturbed in the enjoyment of his estate of homestead and of his homestead exemption, unless and until the property shall be sold in the manner prescribed by section 4, supra. The order itself tend% to cast a cloud upon his title and there is no reason why he should be required -to wait until the void order has resulted in a void sale before commencing an action to remove that cloud from his title. After the commencement of such an action he would, of course, be entitled to set up, in a supplemental complaint, subsequent events such as a void sale and his eviction from the premises occupied and claimed by him as a homestead. Thus in the same action he could have the void order of sale vacated, the sale itself set aside and (barring any question of res judicata, estoppel, or other questions arising out of the suit for injunction) obtain a decree placing him in the joint possession, if not in the exclusive possession, of the premises previously occupied by him as a homestead. He may, of course, have other remedies some of which he may or may not have had at the time of commencing his action. We need not speculate along these lines.
It might well be argued that the amended complaint, entirely aside from any questions of facts not in existence at the time of filing the original complaint, did not disclose a want of facts sufficient to constitute a cause of action but was rather a defective statement of a good cause of action. *188If it did not state a canse of action, the failure to do so must he fonnd in the absence of any express averment to the effect that the order of sale did not provide for a sale in the manner prescribed by section 4 of the Homestead Act. Perhaps it would be too much to say that the result of an amendment in this regard would be merely to make more definite and certain what was before ambiguous and uncertain. In any event,, conceding for the sake of argument without holding, that neither the original complaint nor the amended complaint stated facts sufficient to constitute a cause of action, we have no reason to suppose that the defect could not be cured by further amendment. All the circumstances point persuasively to a contrary conclusion.
In the foregoing statement the writer has attempted to set forth his first impression of the instant ease. The notion that the order of sale was an absolute nullity as far as the homestead exemption is • concerned, may or may not be unsound. It is submitted as a question worthy of serious consideration. Perhaps the municipal court was right in permitting an amendment to conform to the evidence notwithstanding the fact that the amended complaint was technically, as pointed out by the district court, a supplemental complaint and notwithstanding any defect in the original complaint. Perhaps the conclusion reached in the majority opinion might be strengthened by further consideration of the plenary power conferred upon the district court by section 3 of the Law of 1908, supra, in connection with the fact that the exercise of this power is to be followed by a trial de novo. In any event, the writer is quite convinced that the judgment appealed from can not be permitted to stand. He, therefore, concurs in the view that it should be reversed and the ease remanded.